      Case 2:20-cv-06005-JCJ Document 108 Filed 03/25/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SG EQUIPMENT FINANCE USA CORP.,                 CIVIL ACTION

                 Plaintiff,

           v.
                                                NO.   20-6005
KIMBALL ELECTRONICS, INC.,

                 Defendant/Third
                 Party Plaintiff,

           v.

ARIBA, INC.,

                 Third Party
                 Defendant.

                                  ORDER

     AND NOW, this      25th      day of March, 2021, upon

consideration of Kimball’s Motion to Amend for Leave to File

Pleading Amendments (Doc. No. 97) and SG and Ariba’s Responses

in Opposition thereto (Doc. Nos. 101, 102, 105, and 106), it is

hereby ORDERED that the Motion is GRANTED and Kimball is given

leave to re-file the amended pleadings it included with its

Motion within seven (7) days of the entry date of this Order.




                                        BY THE COURT:


                                           s/ J. Curtis Joyner

                                        __________________________
                                        J. CURTIS JOYNER,          J.


                                    8
